Title: To Thomas Jefferson from Bernard Peyton, 14 July 1823
From: Peyton, Bernard
To: Jefferson, Thomas


                        Dear Sir,
                        
                            Richd
                            14 July 1823
                        
                    I am favor’d with yours of the 9th current, covering later to Saml Williams Esqr of London—I will tomorrow obtain from Jo: Marx & son, a bill on London, for the amt you wish, at a premium of 6pr Ct (which is the  current rate held at present) I remit the two first, by different conveyances, to Mr Williams, the first accompanied by your letter:—the triplicate, I will remit you by next Mail—I will send you, with all possible dispatch, the 8 Boxes of Tin written for, by Waggon, and the Fish by water, including the Tongues & sounds, if they are to be had good, in the City—Yours of the 10th: of May last, to which you refer me, has not been forgotten; in that you say, “by Woods Boats return the 7 Bundles Nail Rods &C, to be exchanged &C:, as they have never yet reached me, or been heard of since, as I should immediately have endeavoured to make the exchange, for such as would suit you, altho’ I have no idea the person from whom they were purchased, will agree to it, after such delay—the best hoever shall be done in relation to it, where they reach and—With great respect Dr Sir Yours very Truly
                        Bernard Peyton
                    